                                           Case 3:20-cv-00076-SI Document 55 Filed 07/22/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER L. SAYCE, et al.,                     Case No. 20-cv-00076-SI
                                   8                      Plaintiffs,
                                                                                           ORDER TO CONSOLIDATE CASES
                                   9                v.                                     AND REPUBLISH PSLRA NOTICE
                                  10     FORESCOUT TECHNOLOGIES, INC., et                  Re: Dkt. Nos. 35, 44
                                         al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Now before the Court is Lead Plaintiff Meitav Tachlit Mutual Funds, Ltd.’s (“Meitav

                                  14   Tachlit”) Motion to Consolidate Cases and Vacate Notice and Lead Plaintiff Deadline (“Motion to

                                  15   Consolidate”). Dkt. No. 35.1 Pursuant to Civil Local Rule 7-1(b) and General Order No. 72-4, the

                                  16   Court finds this matter appropriate for resolution without oral argument and VACATES the July 24,

                                  17   2020 hearing.

                                  18           Having considered the arguments presented in the papers, the Court GRANTS IN PART and

                                  19   DENIES IN PART Meitav Tachlit’s motion. The Court hereby CONSOLIDATES Case Nos. 3:20-

                                  20   cv-00076-SI and 3:20-cv-03819-SI, VACATES its order appointing Meitav Tachlit as lead plaintiff

                                  21   and appointing lead counsel (Dkt. No. 27), and ORDERS that Meitav Tachlit republish notice to

                                  22   potential lead plaintiffs.

                                  23

                                  24                                             BACKGROUND

                                  25           Defendant Forescout Technologies is a San Jose, California-based cybersecurity company

                                  26   “that purports to provide device visibility and control solutions to businesses and government

                                  27

                                  28           1
                                                   Unless specified otherwise, Docket Numbers refer to Case No. 3:20-cv-00076-SI.
                                           Case 3:20-cv-00076-SI Document 55 Filed 07/22/20 Page 2 of 10




                                   1   agencies in an attempt to reduce cyber and operational risks.” Dkt. No. 31 ¶¶ 2, 38. The company

                                   2   was founded in Israel in 2000 and had its initial public offering in October 2017. Id. ¶ 38; Dkt. No.

                                   3   44 at 9.

                                   4              On January 2, 2020, plaintiff Christopher Sayce filed a securities class action complaint (the

                                   5   “Sayce Action”) against Forescout Technologies, Inc., Michael DeCesare, and Christopher Harms

                                   6   (collectively, “defendants”) for violations of Sections 10(b) and 20(a) of the Securities Exchange

                                   7   Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder. Dkt. No. 1 at 2. The

                                   8   complaint alleged that “[t]hroughout the Class Period, Defendants made materially false and

                                   9   misleading statements regarding the Company’s business, operational and compliance policies.

                                  10   Specifically, Defendants made false and/or misleading statements and/or failed to disclose that: (i)

                                  11   Forescout was experiencing significant volatility with respect to large deals and issues related to the

                                  12   timing and execution of deals in the Company’s pipeline, especially in Europe, the Middle East, and
Northern District of California
 United States District Court




                                  13   Africa (‘EMEA’); (ii) the foregoing was reasonably likely to have a material negative impact on the

                                  14   Company’s financial results; and (iii) as a result, the Company’s public statements were materially

                                  15   false and misleading at all relevant times.” Id. ¶ 4.

                                  16              Also on January 2, 2020, Pomerantz LLP, counsel for Sayce, published notice of the filing

                                  17   of the lawsuit “on behalf of a class consisting of investors who purchased or otherwise acquired

                                  18   Forescout securities between February 7, 2019, and October 9, 2019, both dates inclusive . . . .”

                                  19   Dkt. No. 18-2, Pafiti Decl., Ex. B; see also Dkt. No. 1 ¶¶ 1, 46. The notice informed shareholders

                                  20   that they had until March 2, 2020, to ask the Court to be appointed as lead plaintiff for the class. Id.

                                  21   On March 23, 2020, this Court granted Meitav Tachlit’s unopposed motion for appointment as lead

                                  22   plaintiff in the Sayce Action and approved Meitav Tachlit’s selection of Pomerantz LLP as lead

                                  23   counsel. Dkt. No. 27 at 3.2

                                  24              On February 6, 2020, Forescout announced that it “had entered into a definitive agreement

                                  25   to be acquired by the affiliates of Advent International (“Advent”) for $33 per share in an all cash

                                  26
                                  27              2
                                               Within the Order Appointing Lead Plaintiff and Approving Selection of Lead Counsel, this
                                  28   Court ordered that “[c]ounsel in any related action that is consolidated with this Action shall be
                                       bound by the organization of plaintiffs’ counsel set forth herein.” Dkt. No. 27 ¶ 5.
                                                                                         2
                                           Case 3:20-cv-00076-SI Document 55 Filed 07/22/20 Page 3 of 10




                                   1   transaction valued at approximately $1.9 billion.” Dkt. No. 31 (“Amended Complaint.”) ¶ 20. On

                                   2   the day of the announcement, the price of Forescout common stock increased from a closing price

                                   3   of $27.98 on February 5, 2020, to $33.28 on February 6. Id. ¶ 21. “On May 18, 2020, Forescout

                                   4   issued a press release which revealed that on May 15, 2019 [sic], Advent notified the Company that

                                   5   it would not proceed with the acquisition as scheduled.” Id. ¶ 25. Stock prices declined to a closing

                                   6   price of $22.57 per share on May 18, 2020, from $29.52 per share at the close of trading on May

                                   7   15, 2020. Id. ¶ 26.

                                   8           On May 22, 2020, Meitav Tachlit filed an Amended Complaint in the Sayce Action that

                                   9   expanded the class to include “persons or entities, who purchased or otherwise acquired the common

                                  10   stock of Forescout between February 7, 2019 and May 15, 2020, both dates inclusive[,]” thereby

                                  11   encompassing the period just before Forescout’s announcement that it would not be acquired by

                                  12   Advent. See id. ¶ 1.
Northern District of California
 United States District Court




                                  13          On June 10, 2020, the Arbitrage Fund, Water Island LevArb Fund, LP, Water Island

                                  14   Diversified Event-Driven Fund, Water Island Merger Arbitrage Institutional Comingled Master

                                  15   Fund LP, and Altshares Merger Arbitrage ETF (together, “the Arbitrage Fund Plaintiffs”) filed a

                                  16   securities class action complaint (the “Arbitrage Action”) against the same defendants identified in

                                  17   the Sayce Action for violations of Sections 10(b) and 20(a) of the Exchange Act. See The Arbitrage

                                  18   Fund v. Forescout Techs., Inc., Case No. 3:20-cv-03819-SI, Dkt. No. 1 at 3. The complaint in the

                                  19   Arbitrage Action alleges that Forescout made misstatements and omissions about the prospects of

                                  20   the failed Advent acquisition and defines the proposed class as those “persons or entities who

                                  21   purchased or otherwise acquired the common stock of defendant Forescout Technologies, Inc. . . .

                                  22   during the period from February 6, 2020 through May 15, 2020, inclusive . . and were damaged

                                  23   thereby . . . .” Id. On June 11, 2020, Entwistle & Cappucci LLP, counsel for the Arbitrage Fund

                                  24   Plaintiffs, published notice of the filing of the lawsuit, with an August 10, 2020 deadline for potential

                                  25   lead plaintiffs to file a motion with the Court. Dkt. No. 42, Seltzer Decl., Ex. C. The Arbitrage

                                  26   Action was initially assigned to Judge Gonzalez Rogers and was then reassigned to this Court upon

                                  27   a finding that it was related to the Sayce Action. Case No. 3:20-cv-03819, Dkt. Nos. 15, 22.

                                  28          Now before the Court is Meitav Tachlit’s motion requesting that the Arbitrage Action be
                                                                                          3
                                            Case 3:20-cv-00076-SI Document 55 Filed 07/22/20 Page 4 of 10




                                   1   consolidated with the Sayce Action and that notice to the investors of the lead plaintiff deadline in

                                   2   the Arbitrage Action be vacated. Dkt. No. 37 at 3.

                                   3          The Arbitrage Fund Plaintiffs request that the Court deny Meitav Tachlit’s motion and issue

                                   4   an order striking Meitav Tachlit’s Amended Complaint. Dkt. No. 41 at 5. Alternatively, if the Court

                                   5   grants Meitav Tachlit’s request to consolidate the cases, the Arbitrage Fund Plaintiffs assert that

                                   6   “the Court should order publication of a new PSLRA notice and a new lead plaintiff selection

                                   7   process for the entire class period alleged in Meitav Tachlit’s amended complaint.” Id. at 8.

                                   8          Defendants support consolidation of the two related cases in the interest of judicial economy

                                   9   but take no position on the notice or lead plaintiff issues. Dkt. No. 40 at 2. On July 6, 2020,

                                  10   defendants filed a motion to dismiss Meitav Tachlit’s Amended Complaint.              Dkt. No. 44.

                                  11   Defendants argue, among other things, that the amended allegations, particularly those concerning

                                  12   the COVID-19 pandemic and Advent’s decision not to close its deal with Forescout, are unrelated
Northern District of California
 United States District Court




                                  13   to the deficient forecasting allegations of the original complaint. Id. The hearing on the motion to

                                  14   dismiss is set for October 2, 2020.

                                  15

                                  16                                             DISCUSSION

                                  17   I.     Whether the Court Should Consolidate the Cases

                                  18          Meitav Tachlit argues that the Arbitrage Action raises claims against the same defendants

                                  19   for a subset of facts and circumstances already encompassed by the Amended Complaint in the

                                  20   Sayce Action, and the Arbitrage Action therefore should be consolidated with the Sayce Action.

                                  21   Dkt. No. 37 at 3. The Arbitrage Fund Plaintiffs argue Meitav Tachlit’s amended complaint is an

                                  22   impermissible supplemental complaint, and therefore the original Sayce Complaint should be

                                  23   compared with the Arbitrage Complaint in considering consolidation. Dkt. No. 41 at 15. The

                                  24   Arbitrage Fund Plaintiffs assert that since none of the conduct described in the Arbitrage Complaint

                                  25   had yet occurred at the time the original Sayce Complaint was filed, the two actions are completely

                                  26   different, and consolidation is inappropriate. Id. The Arbitrage Fund Plaintiffs further argue that

                                  27   the gravamen of the Arbitrage Complaint is whether Forescout failed to disclose material risks that

                                  28   the Advent merger would not close, which presents a different question than whether Forescout
                                                                                        4
                                           Case 3:20-cv-00076-SI Document 55 Filed 07/22/20 Page 5 of 10




                                   1   failed to disclose improper revenue recognition practices. Id.

                                   2          Federal Rule of Civil Procedure 42 allows a court to consolidate actions that “involve a

                                   3   common question of law or fact,” and district courts are granted broad discretion in deciding whether

                                   4   to consolidate cases pending in the same district. Fed. R. Civ. P. 42(a); Investors Research Co. v.

                                   5   U.S. Dist. Court for Cent. Dist. of Cal., 877 F.2d 777, 777 (9th Cir. 1989). “In deciding whether to

                                   6   consolidate cases, ‘the Court should weigh the interest of judicial convenience against the potential

                                   7   for delay, confusion, and prejudice.’” Thomas v. Magnachip Semiconductor Corp., No. 14-CV-

                                   8   01160-JST, 2015 WL 3749784, at *2 (N.D. Cal. June 15, 2015) (quoting Zhu v. UCBH Holdings,

                                   9   Inc., 682 F. Supp. 2d 1049, 1052 (N.D. Cal. 2010)). “Courts have recognized that securities class

                                  10   actions are particularly suited to consolidation to help expedite pretrial proceedings, reduce case

                                  11   duplication, avoid the involvement of parties and witnesses in multiple proceedings, and minimize

                                  12   the expenditure of time and money by everyone involved.” In re Century Aluminum Co. Sec. Litig.,
Northern District of California
 United States District Court




                                  13   Nos. 09-cv-1001-SI, 09-1205-SI, 09-cv-1103-SI, 09-cv-1162–SI, 2009 WL 2905962, at *2 (N.D.

                                  14   Cal. Sept. 8, 2009). Consolidation of related securities actions is appropriate “where the complaints

                                  15   are based on the same ‘public statements and reports.’” In re Netflix, Inc. Sec. Litig. No 12-0225

                                  16   SC, 2012 WL 1496171 at *3 (N.D. Cal. April 27, 2012) (citing Wenderhold v. Cylink Corp., 188

                                  17   F.R.D. 577, 583 (N.D. Cal. 1999)). “Differences in class periods, parties, or damages among the

                                  18   suits do not necessarily defeat consolidation, so long as the essential claims and facts alleged in each

                                  19   case are similar.” In re Royal Ahold N.V. Sec. & ERISA Litig., 219 F.R.D. 343, 348 (D. Md. 2003).

                                  20   Consolidation may be appropriate even where complaints allege different misrepresentations. See

                                  21   Ont. Teachers’ Pension Plan. Bd. v. Teva Pharm. Indus., Ltd., No. 3-17-cv-558 (SRU), 2020 U.S.

                                  22   Dist. LEXIS 42686, at *25-26 (D. Conn. Mar. 10, 2020) (consolidating an action narrowly focused

                                  23   on misstatements regarding anticompetitive activity with a more broad reaching action alleging

                                  24   misrepresentations regarding strong financial results, because the misstatements regarding

                                  25   anticompetitive activity represented a “clear continuation of the conduct” alleged in the broader

                                  26   complaint). Since the question of consolidation turns on commonality of law and fact, it is relevant

                                  27   to examine the specific allegations presented in the operative complaints.

                                  28          As a threshold matter, the Court declines to strike Meitav Tachlit’s Amended Complaint.
                                                                                          5
                                           Case 3:20-cv-00076-SI Document 55 Filed 07/22/20 Page 6 of 10




                                   1   The Arbitrage Fund Plaintiffs cite no authority for this request, which they raise in their opposition

                                   2   brief rather than through a properly noticed motion. Moreover, any harm to the Arbitrage Fund

                                   3   Plaintiffs by the filing of Meitav Tachlit’s Amended Complaint is mitigated by the Court’s

                                   4   reopening of the lead plaintiff selection process, explained infra. The Court will therefore focus its

                                   5   analysis here on a comparison of the allegations of Meitav Tachlit’s Amended Complaint and those

                                   6   of the Arbitrage Complaint.

                                   7          The allegations set forth in the Arbitrage Complaint are focused on the failed merger

                                   8   agreement with Advent. The Arbitrage Fund Plaintiffs assert that Forescout failed to disclose to

                                   9   investors and Advent that “its fourth quarter 2019 revenues were inflated through an abnormal

                                  10   transaction with one of its largest resale customers, Merlin International Inc., which a whistleblower

                                  11   has alleged to Advent was the result of a ‘channel stuffing scheme,’” and that “its business had

                                  12   begun to suffer a dramatic and undisclosed downturn, including it [sic] its fast-growing Asia Pacific
Northern District of California
 United States District Court




                                  13   and Japan (‘APJ’) region that was impacted by COVID-19 starting in January.” Case 3:20-cv-

                                  14   03819-SI, Dkt. No. 1 ¶ 3. The Arbitrage Fund Plaintiffs also allege that, unbeknownst to investors,

                                  15   Forescout was failing to meet its obligations under the “ordinary course” provisions of the merger

                                  16   agreement, and that Advent expressed concerns regarding Forescout’s recent financial performance

                                  17   and was considering terminating the merger agreement. Id. ¶¶ 7-9. The Arbitrage Fund Plaintiffs

                                  18   argue that because of these factors, Forescout knew that closing the merger transaction was

                                  19   exceptionally risky at the time it announced the merger agreement. Id. ¶ 3.

                                  20          Meitav Tachlit’s Amended Complaint also includes allegations relating to the failed merger

                                  21   agreement but encompasses a broader period and scheme of alleged misconduct. See generally Dkt.

                                  22   No. 31. In addition to the conduct alleged in the original Sayce Complaint, the Amended Complaint

                                  23   alleges that on February 6, 2020, when Forescout announced it had entered into a definitive

                                  24   agreement to be acquired by Advent, stock prices rose despite the announcement of poor financial

                                  25   results for the fourth quarter of 2019 on this same day. See id. ¶ 20. Meitav Tachlit alleges that

                                  26   upon Forescout’s announcement on May 18, 2020 that Advent would not proceed with the

                                  27   acquisition, stock prices “plunged.” Id. ¶¶ 25-27. Meitav Tachlit further alleges, among other

                                  28   things, that: Forescout touted overinflated projected 2019 revenues while company representatives
                                                                                         6
                                             Case 3:20-cv-00076-SI Document 55 Filed 07/22/20 Page 7 of 10




                                   1   knew or recklessly disregarded the deterioration of productivity of sales representatives and the

                                   2   value of deals in the sales pipeline; defendants made false and/or misleading statements in order to

                                   3   support its unrealistic projections, while failing to disclose lowered sales and productivity and

                                   4   dismissing unmet revenue projections; Forescout failed to disclose “a mass exodus of experienced

                                   5   sales representatives[;]” and Forescout encouraged Named Account Managers to manufacture

                                   6   “committed” deals that it knew were illusory in order to pad its pipeline and bolster its revenue

                                   7   projections. Id. ¶¶ 3, 7, 13, 53. The Amended Complaint, as does the Arbitrage Complaint, alleges

                                   8   violations of Section 10(b) of the Exchange Act, and Rule 10b-5 promulgated thereunder, and of

                                   9   Section 20(a) of the Exchange Act.

                                  10           Since both actions share common issues of law and fact, the Court will consolidate the two

                                  11   actions in the interest of judicial economy. The Amended Complaint subsumes the class period of

                                  12   the Arbitrage Complaint, and both actions name the same defendants and federal securities law
Northern District of California
 United States District Court




                                  13   claims. Both the Arbitrage Complaint and the Amended Complaint cite to the same Forescout

                                  14   disclosures and press release concerning the failed Advent acquisition. Although the Arbitrage

                                  15   Complaint focuses solely on the alleged misrepresentations regarding the failed acquisition, while

                                  16   the Amended Complaint alleges additional false and/or misleading statements, there is enough

                                  17   overlap between the two that not consolidating these cases would needlessly waste the resources of

                                  18   the parties and of the Court.

                                  19           Accordingly, the Court CONSOLIDATES Case Nos. 3:20-cv-00076-SI and 3:20-cv-03819-

                                  20   SI.

                                  21

                                  22   II.     Whether the Court Should Reopen the Lead Plaintiff Selection Process

                                  23           The Court will next consider whether to reopen the lead plaintiff selection process by

                                  24   ordering that Meitav Tachlit republish notice of the suit in accordance with the Private Securities

                                  25   Litigation Reform Act of 1995 (“PSLRA”).

                                  26           Meitav Tachlit asserts that republication is not needed, and that the Court should vacate the

                                  27   pending lead plaintiff selection process in the Arbitrage Action, because the allegations in the

                                  28   Amended Complaint are a “clear continuation of the conduct” alleged in the initial complaint. Dkt.
                                                                                         7
                                           Case 3:20-cv-00076-SI Document 55 Filed 07/22/20 Page 8 of 10




                                   1   43 at 9 (citing Chun v. Fluor Corp., No. 3:18-CV-01338-X, 2020 U.S. Dist. LEXIS 91862, at *14-

                                   2   15 (N.D. Tex. May 26, 2020)).

                                   3          The Arbitrage Fund Plaintiffs assert that, if the Court consolidates the actions, the Amended

                                   4   Complaint’s expansion of the class period and claims warrants reopening the lead plaintiff selection

                                   5   process, since qualified plaintiffs like themselves could not have applied to be lead plaintiff in the

                                   6   Sayce Action because their claims did not yet exist when the deadline to become lead plaintiff in

                                   7   that action expired. The Arbitrage Fund Plaintiffs argue that allowing Meitav Tachlit to serve as

                                   8   lead plaintiff for the expanded class period would undermine the PSLRA’s goal of providing

                                   9   potential lead plaintiffs with “a reasonable opportunity to identify themselves and present

                                  10   themselves for the Court’s consideration.” Dkt. No. 41 at 18 (quoting Waldman v. Wachovia Corp.,

                                  11   No. 08 Civ. 2913(SAS), 2009 WL 2950362, at *1 (S.D.N.Y. Sept. 14, 2009) (requiring re-

                                  12   publication of notice when the amended pleading brought claims on behalf of a new class and the
Northern District of California
 United States District Court




                                  13   claims extended “far beyond the class and claims proposed in the original complaint”)). The

                                  14   Arbitrage Fund Plaintiffs further argue that the amendments relating to whether Forescout disclosed

                                  15   to investors the material risk that the Advent merger would not close do not represent a “clear

                                  16   continuation” of conduct alleged in the original complaint in the Sayce Action, distinguishing it

                                  17   from Chun v. Fluor Corporation, cited by Meitav Tachlit. See Chun v. Fluor Corp., No. 3:18-CV-

                                  18   01338-X, 2020 U.S. Dist. LEXIS 91862, at *14-15 (N.D. Tex. May 26, 2020) (finding that the

                                  19   expansion of the class period and addition of claims regarding “alleged conduct that was thought at

                                  20   first to be reserved to four gas-fired fixed price projects but was later discovered to perhaps be

                                  21   pervasive to projects throughout defendant Fluor’s business units” to the amended consolidated

                                  22   complaint did not warrant republication, since it represented “a clear continuation of conduct”

                                  23   alleged in the initial consolidated complaint).

                                  24          Pursuant to the PLSRA, the first plaintiff to file suit for a securities class action must provide

                                  25   early notice to the class by publicizing the action. The PSLRA provides:

                                  26                  Not later than 20 days after the date on which the complaint is filed,
                                                      the plaintiff or plaintiffs shall cause to be published, in a widely
                                  27                  circulated national business-oriented publication or wire service, a
                                                      notice advising members of the purported plaintiff class—
                                  28
                                                                                          8
                                           Case 3:20-cv-00076-SI Document 55 Filed 07/22/20 Page 9 of 10



                                                       (I) of the pendency of the action, the claims asserted therein, and the
                                   1                   purported class period; and
                                   2                   (II) that, not later than 60 days after the date on which the notice is
                                                       published, any member of the purported class may move the court to
                                   3                   serve as lead plaintiff of the purported class.
                                   4   15 U.S.C. § 78u–4(a)(3)(A).         “This provision is ‘intended to encourage the most capable

                                   5   representatives of the plaintiff class to participate in class action litigation[,] parties with significant

                                   6   holdings in issuers, whose interests are more strongly aligned with the class of shareholders.’” In

                                   7   re Cyberonics Inc. Sec. Litig., 468 F. Supp. 2d 936, 938 (S.D. Tex. 2006) (quoting H.R. Conf. Rep.

                                   8   No. 104–369, at 32 (1995)).

                                   9           “Although courts typically disfavor republication when a complaint is amended, courts have

                                  10   required new notice where the amended complaint substantially alters the claims or class members.”

                                  11   Kaplan v. S.A.C. Capital Advisors, L.P., 947 F. Supp. 2d 366, 367 (S.D.N.Y. 2013) (quoting

                                  12   Waldman, 2009 WL 2950362, at *1). Where changes to a securities class action complaint “make
Northern District of California
 United States District Court




                                  13   it likely that individuals who could now be considered potential lead plaintiffs would have

                                  14   disregarded the earlier notice,” courts have ordered lead plaintiffs to republish notice under the

                                  15   PSLRA. Id.; see also Kipling v. Flex Ltd., No. 18-CV-02706-LHK, 2019 WL 1472358, at *2 (N.D.

                                  16   Cal. Apr. 3, 2019) (ordering PSLRA notice republication where the amended complaint presented

                                  17   new facts and alleged misrepresentations relating to the defendant’s partnership with Nike that arose

                                  18   after the original complaint was filed); In re Leapfrog Enterprises, Inc. Sec. Litig., No. C 03 05421

                                  19   RMW, 2005 WL 5327775, at *3 & n.1 (N.D. Cal. July 5, 2005) (ordering republication where the

                                  20   original complaint “alleged that defendants made rosy statements about Leap Frog’s financial

                                  21   outlook,” and the amended complaint expanded the class period and added new factual allegations

                                  22   about the defendant’s distribution and supply chain that “dramatically alter[ed] the contours of the

                                  23   lawsuit”).

                                  24           Here, it is entirely possible that individuals who could now be considered potential lead

                                  25   plaintiffs in the Sayce Action would have disregarded the earlier notice, since the Amended

                                  26   Complaint presents new facts and misrepresentations relating to the period of the failed Advent

                                  27   acquisition that arose only after the original complaint was filed. There is no way that investors

                                  28   who acquired stock from the time of the announcement of the acquisition agreement to the time of
                                                                                            9
                                          Case 3:20-cv-00076-SI Document 55 Filed 07/22/20 Page 10 of 10




                                   1   the announcement of its failure could have been on notice to move to be lead plaintiff in the Sayce

                                   2   Action, because the losses and misrepresentations related to the merger had not even occurred at the

                                   3   time the Sayce Action was filed or when motions for lead plaintiff were due. Thus, the Amended

                                   4   Complaint changes the contours of the lawsuit sufficiently to warrant republication of the PSLRA

                                   5   notice.

                                   6

                                   7                                             CONCLUSION

                                   8             For the reasons set forth above, the Court hereby CONSOLIDATES Case Nos. 3:20-cv-

                                   9   00076-SI and 3:20-cv-03819-SI and VACATES its order appointing Meitav Tachlit as lead plaintiff

                                  10   and appointing lead counsel (Dkt. No. 27). The Court ORDERS Meitav Tachlit to republish notice

                                  11   of the consolidated class action complaint in compliance with the PSLRA no later than July 31,

                                  12   2020. Pursuant to 15 U.S.C. § 78u–4(a)(3)(A)(i), any member of the purported class seeking
Northern District of California
 United States District Court




                                  13   appointment as lead plaintiff shall have 60 days thereafter to file a motion with the Court seeking

                                  14   appointment as lead plaintiff.

                                  15             The Court DENIES AS MOOT defendants’ pending Motion to Dismiss (Dkt. No. 44),

                                  16   without prejudice to re-filing following the conclusion of the new lead plaintiff selection process.

                                  17

                                  18             IT IS SO ORDERED.

                                  19   Dated: July 22, 2020

                                  20                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        10
